

117 HR 4343 IH: Patriot Retention Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4343IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Wenstrup (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize certain retired members of the Armed Forces to be placed in the Ready Reserve and to receive retired pay and the pay and allowances for duty that member performs.1.Short titleThis Act may be cited as the Patriot Retention Act.2.Authority to place certain retired members of the Armed Forces in the Ready Reserve; pay(a)Placement of certain members in the Ready ReserveSection 10145 of such title is amended by adding at the end the following new subsection:(e)(1)Under such regulations as the Secretary concerned may prescribe, a retired member of a regular component entitled to retired pay may be placed in the Ready Reserve if the Secretary concerned—(A)determines that the retired member has more than 20 years of creditable service in that regular component; and(B)makes a special finding that the member possesses a skill in which the Ready Reserve of the armed force concerned has a critical shortage of personnel.(2)The authority of the Secretary concerned under paragraph (1) may not be delegated—(A)to a civilian officer or employee of the military department concerned below the level of Assistant Secretary; or(B)to a member of the armed forces below the level of the lieutenant general or vice admiral in an armed force with responsibility for military personnel policy in that armed force..(b)Pay for duties performed in the Ready Reserve in addition to retired paySection 12316 of title 10, United States Code, is amended—(1)by adding at the end the following new subsection:(c)A member placed in the Ready Reserve pursuant to section 10145(e) of this title may receive—(1)retired pay; and(2)the pay and allowances authorized by law for duty that member performs.; and(2)in subsection (a), by striking subsection (b) and inserting subsections (b) and (c).